Citation Nr: 0529767	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  95-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had 20 years of active service, terminating in 
the period from May 1975 to July 1979.  He died on June [redacted], 
1988.  The appellant in this case is the surviving spouse of 
the veteran.  Although she remarried in July 1992, the claim 
was filed in July 1988; thus, basic eligibility remains for 
the intervening time period.  See 38 C.F.R. § 3.55 (2005).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 1988 and October 1994.  This case was previously 
before the Board in February 1997, September 1998, August 
2003, and most recently in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This appeal has been before the Board numerous times, each 
time requiring a remand to the RO for additional development 
on the issue of service connection for the cause of the 
veteran's death, shown as kidney cancer on his death 
certificate, and claimed to be the result of exposure to 
Agent Orange in service.  Most recently, the Board requested 
a VA medical opinion on the origin of the veteran's fatal 
kidney cancer, noting that renal cancer was not one of the 
diseases for which service connection is presumed for 
veteran's exposed to Agent Orange in service.  A May 2005 VA 
opinion supported a diagnosis of metastatic renal carcinoma.  

Unfortunately, because of the submission of new pertinent 
evidence directly to the Board by the Disabled American 
Veteran's with their October 2005 brief, another remand is 
required.  This evidence consists of internet research 
linking renal cell carcinoma to herbicides.

The law requires that any pertinent evidence submitted by the 
veteran (or the veteran's representative acting on behalf of 
the veteran) must be referred to the agency of original 
jurisdiction for review and for preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived in writing by the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1353-54 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a) (West 2002) 
("All questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."); see also VAOPGCPREC 1-03 
(holding that the Board may adjudicate claims where new 
evidence has been obtained if the appellant waives initial 
consideration of the new evidence by the agency of original 
jurisdiction); 38 C.F.R. § 20.1304(a) (2005).  No such waiver 
has been received and the representative in October 2005 
arguments has specifically requested another remand.  
Therefore, the RO must review the additional evidence and 
prepare an SSOC. 

Accordingly, this case is REMANDED for the following action:

Readjudicate the issue on appeal, to 
include consideration of all evidence 
submitted subsequent to the June 2005 
SSOC.  The RO should specifically address 
the applicability of 38 C.F.R. 
§ 3.304(d), as requested by the veteran's 
representative.  If the claim remains 
denied, issue an SSOC and return the 
claims file to the Board in accordance 
with applicable procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



